O'NIELL, J.,
concurs in the result, but hands down a separate opinion, maintaining that the burden of proof is upon the defendant who pleads “the prescription and exemption,” as it is called in section 9S6 of the Revised Statutes, to show, by a preponderance of evidence, the fact necessary to sustain the plea: the opinion being also that the question as to how long ago the offense was made known to an officer having the power to direct a public prosecution, although it is of course a question of fact, is not a question ■of guilt or innocence of the party accused, and is therefore within the appellate jurisdiction of this court.
PROVOSTY, J., concurs in decree.